Citation Nr: 1758221	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-45 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to the service-connected hypertensive vascular disease.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1984.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
 
In his March 2014 Notice of Disagreement (NOD), the Veteran challenged the denial of service connection for a heart condition as well as for kidney disease.  In an August 2015 rating decision, the RO granted service connection for kidney disease.  As the grant of service connection for kidney disease by the RO represents a full grant of benefits sought, the claim for service connection for kidney disease is no longer before the Board.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)(2017); 38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran underwent a VA examination in May 2015.  The examiner concluded that the Veteran's intermittent (paroxysmal) atrial flutter was is less likely as not (50 percent or greater probability) proximately due to or the result of his service-connected hypertension.  She stated as a rationale that "the Veteran is claiming auricular flutter ...[h]owever, there is insufficient documentation in the Veteran's records to confirm a nexus at this time.  Therefore, the Veteran's auricular flutter is less likely as not due to or the result of service-connected hypertension."  This rationale is not sufficient for the Board to address the causation prong of a secondary service connection claim.  Furthermore, no opinion regarding the aggravation prong of a secondary service connection claim was provided.  

In June 2015, the RO requested that the examiner provide an addendum opinion addressing the etiology of the Veteran's atrial flutter, with a well-reasoned rationale.  The examiner again concluded that "it is less likely as not the Veteran's current atrial flutter is proximately due to or the result of his service-connected hypertension."  She provided as a rationale that the Veteran was service-connected in August 1984 for hypertension and it was "approximately 2009 or 2010 that [during a] routine exam a physician heard a murmur and he was told that his heart was beating rapidly and irregularly."  Additionally, the examiner noted that a review of the records did not indicate an assessment of atrial flutter as a secondary condition to hypertension and there was no direct relation between the Veteran's hypertension and later developed atrial flutter.  Moreover, she noted that the possible etiology of his atrial flutter is unknown.  No opinion regarding the aggravation prong of a secondary service connection claim was provided.  

In September 2015, the RO requested a medical opinion on whether the Veteran's atrial flutter was related to his service-connected residuals of a complete thyroidectomy for benign adenoma with resultant hypothyroidism.  The examiner opined that a review of the records showed that the residuals of the Veteran's complete thyroidectomy for benign adenoma, is hypothyroidism and '[o]ne of the symptoms of hypothyroidism is bradycardia, not atrial flutter."  The examiner, therefore, concluded that the Veteran's current heart condition is not connected to his service-connected residuals of a complete thyroidectomy for benign adenoma.  This opinion is adequate with regard to the issue of whether the Veteran's heart condition was caused by his service-connected residuals of a complete thyroidectomy.  However, no opinion regarding aggravation was provided.  

Once VA undertakes the effort to provide an examination with respect to a claim for service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a supplemental opinion is needed that addresses the aggravation prong of a secondary service-connection claim, and provides a thorough rationale for the causation opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to a qualified clinician so that a supplemental opinion may be provided for his atrial flutter.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's atrial flutter was proximately due to his service-connected hypertension and/or his service-connected residuals of a complete thyroidectomy for benign adenoma with resultant hypothyroidism.  

b.  Whether it is at least as likely as not that the Veteran's atrial flutter was aggravated beyond its natural progression by his service-connected hypertension and/or his service-connected residuals of a complete thyroidectomy for benign adenoma with resultant hypothyroidism.  
	
The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




